ON ORDER TO SHOW CAUSE

PER CURIAM.
After affirming the order denying Appellant’s Rule 3.800(a) motion to correct sentence on June 21, 2011, this court issued an order directing Willie J. Mitchell, Jr. to show cause why he should not be barred from further pro se filings in this court. See generally State v. Spencer, 751 So.2d 47 (Fla.1999). This was Mitchell’s seventh meritless pro se postconviction appeal in this court attacking his judgment or sentence in Volusia County Case No. 02-30843-CFAES.
Mitchell filed a response and a motion for rehearing asserting that his appeal has merit and that this Court overlooked or misapprehended several issues. We conclude that Mitchell is abusing the judicial process and should be barred from further pro se filings.
We now prohibit Willie J. Mitchell, Jr., from filing with this court any more pro se petitions or appeals concerning Volusia County Case No. 02-30843-CFAES. The Clerk of this Court is directed not to accept any further pro se papers from Mitchell which violate this prohibition. Any additional petitions or notices of appeal regarding this case will be accepted only if signed by a member in good standing with The Florida Bar. See Floyd v. State, 62 So.3d 1228 (Fla. 5th DCA 2011).
Future pro se filings PROHIBITED; CERTIFIED opinion forwarded to Department of Corrections.
TORPY, EVANDER and JACOBUS, JJ., concur.